Citation Nr: 0807360	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1990.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the above claim.

In April 2007, the appellant was afforded a hearing before 
the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran died in December 2003.  The Certificate of 
Death lists the immediate cause of death as glioblastoma 
multiforme.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence of record showing that the 
cause of the veteran's death had its onset during active 
service or any applicable presumptive period, or is related 
to any in-service disease or injury, to include exposure to 
herbicides.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 
5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a). 

Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death - e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  38 
C.F.R. § 3.309(e).  Regulations pertaining to Agent Orange 
exposure have expanded to include all herbicides used in 
Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide. 38 U.S.C. § 
1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by 
the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents consist of chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non- Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  In Note 1, the term 
"soft-tissue sarcoma" is noted to include the following: 
Adult fibrosarcoma; Dermatofibrosarcoma protuberans; 
Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, No. 07-7029, slip op. 
at 7 (Fed. Cir. July 3, 2007).  In essence, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).  

In this case, the veteran died in December 2003.  The death 
certificate lists the immediate cause of death as 
glioblastoma multiforme.  The death certificate did not list 
the interval between onset and death.  

During the veteran's lifetime, he was not service connected 
for any disability.  Private medical treatment records show 
that in May 2003, the veteran was admitted for complaints of 
a headache that began five days earlier and having 
demonstrated paresis of vision.  Following a CT scan of his 
head, the veteran was diagnosed as having a left parietal 
occipital brain tumor.  He underwent a craniotomy a few days 
later.  Postoperative diagnosis was brain tumor, glioblastoma 
multiforme.  The veteran subsequently underwent radiation and 
chemotherapy.  Treatment, however, was unsuccessful and the 
veteran died in December 2003.  

After a careful review of the record, the Board finds that 
there is no competent evidence which connects the veteran's 
death to his active service. 

The appellant alleges that the veteran's brain tumor was 
caused by exposure to Agent Orange.  In written argument 
submitted in connection with the April 2007 hearing, the 
appellant's representative essentially argued that the 
veteran's glioblastoma multiforme is a soft tissue sarcoma, 
such that service connection would be warranted on a 
presumptive basis.  Although the veteran did serve in Vietnam 
from December 1968 to December 1969 and is therefore presumed 
to have been exposed to Agent Orange, glioblastoma multiforme 
is not a presumptive disability based on exposure to Agent 
Orange.  The Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Furthermore, there is no competent medical evidence of record 
showing that the veteran's glioblastoma multiforme is a soft 
tissue sarcoma or that Agent Orange caused the veteran's 
brain tumor.  Thus, service connection for the cause of the 
veteran's death, as evaluated under the regulations governing 
presumptive service connection based on exposure to Agent 
Orange, is not warranted.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee, 
34 F.3d at 1039.   

Service medical records do not include any complaints or 
findings referable to a brain tumor.  The earliest medical 
evidence is the initial diagnosis in May 2003.  In fact, the 
appellant does not argue that the veteran's brain tumor was 
incurred in service; rather that in-service exposure to 
herbicides caused the brain tumor which was diagnosed after 
service.  

The only evidence of record linking the veteran's death to 
service are the appellant's own statements.  The appellant as 
a layperson has not been shown to be capable of making 
medical conclusions, thus, her statements regarding causation 
are not competent.  Espiritu, 2 Vet. App. at 495.  There is 
no competent medical opinion of record stating that the 
veteran's cause of death was related to service and the 
appellant is not competent to make such an assessment and her 
opinion has no probative value.  See Espiritu.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2004.  An additional letter was sent in 
August 2005.

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in her 
possession that pertains to the claim; and Hupp v. Nicholson, 
21 Vet. App. 342 (2007) regarding particularized notice 
obligations with respect to DIC claims.  Following provision 
of the notice, the claim was readjudicated in a November 2005 
statement of the case, thus curing any timing error.  In this 
case, although the notice provided did not address effective 
date provisions that are pertinent to the appellant's claim, 
such error was harmless given that service connection is 
being denied, and hence no effective date will be assigned.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  At the 
hearing, the undersigned stated that the record would be held 
open for a period of 30 days to allow the appellant and her 
representative to submit a statement from a physician which 
they felt would support the claim.  To date, the appellant 
and her representative have not submitted any additional 
evidence, to include the statement referred to in the April 
2007 hearing.  The 30-day period allowed for such submission 
has expired.  The Board finds that there is no duty on the 
Board's part to obtain a medical opinion because there is no 
competent evidence of record indicating that the veteran's 
cause of death may be associated with his active service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


